Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3. 	The formal drawings filed on 4/9/2021 have been approved by the examiner.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1, 2, and 4 are rejected under 35 U.S.C. 102b as being clearly anticipated by Ishii (US 5,835,988).
 	With respect to Claim 1, Ishii teaches a leadframe 3 including a die-attach support 3b, a first lead 4b, and a second lead4b.  A die 1 of semiconductor material that is bonded to the die-attach support 3b.  A package 5b of insulating material and having a parallelepipedal shape.  The package 5b having a first lateral surface, a second lateral surface, a first base and a second base.  The first and second lateral surfaces defining a package height, wherein the package 5b surrounding the die 1 and at least partially surrounding the die-attach support 3b.  The first 4b and second leads 4b have outer portions extending outside the package 5b, respectively from the first lateral surface and from the second lateral surface of the package 5b.  The outer portions of the leads 4b having lead heights greater than the package height and extending throughout the height of the package 5b, and having respective portions projecting from the first base (see col. 4 lines 37-67, col. 5 lines 1-67, and col. 9 lines 1-50; Figs. 1-3, 7-9, and 12).
 	With respect to Claim 2, Ishii teaches wherein the first and second lateral surfaces are opposite to each other and are not contiguous (see Figs. 1-3, 7-9, and 12).
 	With respect to Claim 4, Ishii teaches wherein the die-attach support is electrically coupled to the outer portion of the second lead and has a first surface flush with the second base of the package, and a second surface coupled to the die, and the package occupies a gap between the die and the first base (see Figs. 1-3, 7-9, and 12).

Allowable Subject Matter
6.	Claims 9-20 are allowed.
7.	Claims 3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the power device includes a three-terminal device including a first terminal, a second terminal, and a third terminal.  The first terminal is coupled to the first lead, the second terminal is coupled to the second lead, and the third terminal is coupled to a third lead having an own outer portion.  The outer portion of the second lead forms a bar extending substantially perpendicular to the first base and to the second base of the package and substantially parallel to and along the second lateral surface.  The outer portions of the first and third leads are formed by laminas projecting from the first lateral surface substantially perpendicular to the first and second bases of the package, at a distance from each other in claim 3.
 	A first multilayer dissipative region having a first surface coupled to a first face of the die and a second surface flush with the first base of the package, wherein the die-attach support is electrically coupled to the outer portion of the second lead and has a first surface flush with the second base of the package and a second surface coupled to a second face of the die in claim 5.
 	A non-insulating dissipative region of conductive material and having a first surface coupled to a first face of the die and to the first lead, and a second surface extending flush with the first base of the package.  The die-attach support is electrically coupled to the outer portion of the second lead and has a first surface flush with the second base of the package and a second surface coupled to a second face of the die in claim 6.
 	A first and a second multilayer dissipative region, the first multilayer dissipative region having a first surface coupled to a first face of the die and to the first lead, and a second surface flush with the first base of the package.  The second multilayer dissipative region having a first surface coupled to a second face of the die and to the second lead.  A second surface coupled to the die-attach support and the die-attach support is electrically uncoupled from the outer portion of the second lead in claim 8.
 	An insulating substrate having a first face and a second face.  A first heat sinker in contact with the second base of the package, wherein the outer portions of the leads having respective portions projecting from the first base.  The power device is bonded to the first face of the insulating substrate with the first base of the package facing the substrate in claim 9. 
 	First heat sinkers of thermally conductive material and wherein a first power device of the first plurality of power devices is bonded to a first face of the substrate.  The power devices of the first plurality of power devices are stacked to form a first stack of stacked power devices.  The outer portions of the first and second leads, of each power device of the first stack are arranged on top of each other and are bonded to the outer portions of the first and second leads, respectively, of a power device arranged at the bottom in the first stack.  The first heat sinkers are arranged between the stacked power devices of the first stack in claim 12.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
8.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 










AC/June 3, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897